Citation Nr: 1758868	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Basic eligibility for VA improved death pension benefits, to include the issue of whether the claimant may be considered the helpless child of the Veteran.


REPRESENTATION

Claimant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Claimant



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1950 to September 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2013 and May 2014 decisions of the Philadelphia, Pennsylvania, Regional Office (RO). In June 2016, the Board remanded the appeal for a hearing to be scheduled. In February 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issue has been recharacterized on appeal as listed on the first page of this decision. The decision of whether the claimant is entitled to VA improved death pension benefits turns on whether he may be considered a helpless child.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the claimant if further action is required.


REMAND

The Board has determined that additional development is required. The appeal is therefore REMANDED as below.



1.  Reasons for the Remand:

At the February 2017 Board hearing, the claimant indicated that he had applied for benefits through the Social Security Administration (SSA). The evidence considered by the SSA is not of record. VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA. Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Remand is also necessary to obtain all records which may show that the claimant was permanently incapacitated prior to the age of 18.

2.  Contact the SSA and request that it provide documentation of the claimant's adjudication of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

3.  Advise the claimant that he may submit any additional medical and non-medical evidence relating to his claim that is not already in VA's possession. The claimant is asked to submit all records which may show that he was permanently incapacitated prior to the age of 18.

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




